Citation Nr: 0028497	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-31 946 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or that the veteran is 
a patient in a nursing home because of mental or physical 
incapacity.

2.  The evidence does not show a factual need for aid and 
attendance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for aid and attendance are not met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he requires regular aid and 
attendance and that special monthly pension based on the need 
for aid and attendance is warranted.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The regulations provide that a veteran will be considered in 
need of regular aid and attendance and will received increase 
monthly pension based on the need for aid and attendance if 
he:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (1999); 38 U.S.C.A. 
§ 1502(b) (West 1991).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination that aid and attendance is required 
where "bedridden" is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1999).

A June 1997 VA examination shows that the veteran was 66 
years old.  He arrived at the examination in a private car 
accompanied by a neighbor who picked him up after the 
examination.  The veteran drove his car only locally and 
occasionally.  The veteran had aortocoronary bypass four 
years prior and still had occasional anginal pains associated 
with moderate exertion and relieved with Nitroglycerin.  He 
had insulin dependent diabetes mellitus.  He injected himself 
twice daily.  He had been hospitalized in October 1986 with 
gastrointestinal bleeding secondary to peptic ulcer disease.  
He complained of occasional epigastric burning.  He denied a 
history of weight loss, strength loss, dizzy spells, 
pruritus, shortness of breath on exertion, hematemesis, and 
melena.  He had occasional hypoglycemic episodes relieved by 
the ingestion of sweets.  He was not hospitalized, blind, or 
bedridden.  The veteran had a good state of build and 
nutrition.  His posture was erect.  He walked with a moderate 
right leg limp.  His general appearance was good.  Blood 
pressure was 150/100.  There were no restrictions or 
amputations of the upper extremities.  There was marked 
atrophy of the right leg (three inches thinner in the thigh 
and four inches thinner in the calf compared to the left).  
There were no restrictions of motion.  There were long scars 
of vein grafting for coronary shunts in both legs.  Pedal 
pulses were absent bilaterally.  Pinprick sensation was 
diminished in both legs.  There were no amputations of the 
lower extremities.  There were no restrictions of the spine, 
trunk, and neck.  The veteran was oriented, relevant, and 
coherent.  His memory was good.  He was able to attend to the 
wants of nature and to his personal hygiene.  He had been 
living alone for many years.  He watched television, listened 
to the radio, and read the Bible.  He went to church twice in 
a week.  He was able to walk without assistance as necessary.  
He used a walker.  He did not need an attendant to leave the 
premises.  He was able to handle funds.  The examiner 
diagnosed right leg atrophy, cause unknown; arteriosclerotic 
heart disease, status post aortocoronary bypass graft; 
insulin dependent diabetes mellitus with peripheral vascular 
insufficiency and peripheral neuropathy; and duodenal ulcer 
disease.  The examiner opined that the veteran was not 
housebound, nor was he in need of regular aid and attendance.

A June 1999 VA examination shows that a review of the 
veteran's medical records showed evidence of melena, upper 
gastrointestinal bleeding, high blood pressure, insulin 
dependent diabetes mellitus, status post coronary artery 
bypass graft treated for angina pectoris, peptic ulcer 
disease, and coronary artery disease.  The veteran was also 
treated for diabetes mellitus with ophthalmic manifestations, 
essential hypertension, refraction disorder, presbyopia, 
senile nuclear cataracts, backache, peripheral vascular 
disease, and the slowing of his urinary stream.  He had also 
been seen for chronic sinusitis, contact dermatitis, disorder 
in refraction and accommodation due to his senile nuclear 
stenosis.  The veteran was 68 years old.  He came to the 
examination in a private car accompanied by his neighbor.  
The veteran lived alone in his house.  The examiner indicated 
that the veteran required assistance to report to the 
examination and to travel.  The veteran was not hospitalized.  
The veteran was not permanently bedridden.  The veteran had 
refraction error corrected with eyeglasses and senile nuclear 
cataracts and presbyopia with diabetic manifestations.  The 
veteran was capable of managing benefits payments.  The 
veteran lived alone and was independent with limitations.  He 
needed supervision and assistance on multiple occasions in 
his home.  The veteran complained of low back pain, edema of 
the left leg, weakness of the left arm, pain in the left 
shoulder, loss of vision, frequent falls, shortness of 
breath, dyspnea, cramps in the legs, erectile dysfunction, 
and productive cough.  The veteran was taking medications, to 
include insulin.  On a typical day, the veteran sat or had 
bed rest all day.  He cooked food or bought it outside.  He 
listened to the radio and attended church, but in general was 
sedentary in the house.  The veteran was alert, oriented, and 
coherent.  He was obese, with an erect posture, but with 
difficulty walking.  His gait demonstrated a limp.  Blood 
pressure was 160/105.  The veteran had degenerative joint 
disease of the upper extremity joints, but with satisfactory 
musculoskeletal function.  The veteran had left leg 
cellulitis with edema, atrophy of the right leg muscles with 
loss of force, edema of the left leg, and circulatory 
insufficiency with skin atrophy of the left leg.  The veteran 
had limitation of motion and moved slowly, limping, with 
atrophy of the right leg muscles.  The veteran had loss of 
balance with lack of coordination and weakness of the knee 
joints.  The veteran had loss of force of the knee joints.  
The veteran had poor balance and used a walker for help in 
his propulsion.  The veteran had degenerative joint disease 
(arthritis) of the vertebral spine.  The veteran walked using 
a walker for short distances with slow locomotion.  X-rays 
showed evidence of previous surgery with metallic sutures in 
the left frontal area of the skull, status post coronary 
artery bypass graft, and spondylosis of the lumbar spine.  An 
electrocardiogram showed sinus bradycardia, left ventricular 
hypertrophy with QRS widening and T-wave abnormality.  The 
examiner diagnosed status post four coronary artery bypass 
grafts, arteriosclerotic heart disease with coronary artery 
disease, high blood pressure, peripheral circulatory 
insufficiency, grade III edema of the left leg with 
cellulitis, insulin dependent diabetes mellitus, diabetic 
retinopathy, diabetic neuropathy, status post prostatitis 
with normal PSA, degenerative joint disease (arthritis), 
atrophy of the right leg muscles, and status post surgery of 
the left frontal bone.

A January 2000 VA examination report added an addendum to the 
June 1999 report in response to a request for clarification 
by the RO.  The examiner noted that there were no significant 
changes subsequent to the June 1997 examination.  The veteran 
continued injecting himself with insulin twice daily.  He 
continued to live alone.  He attended to some home chores and 
paid his sister-in-law for house cleaning once or twice per 
week.  He ate outside in different places.  He drove his car 
locally in his home town and took public cars for long trips.  
He was able to attend to the wants of nature and to his 
personal hygiene without any assistance.  He did not need 
supervision to keep himself clean and presentable, to feed 
himself, or to attend to out of the house activities.  He was 
able to walk without assistance and used a cane.  He was able 
to leave the premises any time when necessary and did not 
need an attendant.  The veteran made the 2.5 to three hour 
trip to the examination unaccompanied in a public car.  The 
examiner summarized that the veteran was neither housebound 
nor in need of regular aid and attendance.

The Board has also reviewed the veteran's VA medical records 
contained in his claims folder in conjunction with this 
evaluation.

The Board finds that the veteran does not meet the criteria 
for entitlement to special monthly pension based on the need 
for aid and attendance.  The evidence does not demonstrate 
that the veteran is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or that the veteran is a patient in a nursing home 
because of mental or physical incapacity.

The evidence shows that the veteran is able to dress and 
undress himself and to keep himself ordinarily clean and 
presentable.  The evidence does not show frequent need of 
adjustment of any prosthetic or orthopedic appliances.  The 
evidence shows that the veteran is able to feed himself and 
to attend to the wants of nature.  Furthermore, the Board 
finds that the evidence does not show incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  The examination reports do not 
demonstrate that the veteran is unable to protect himself 
from the hazards and danger incident to his daily 
environment.  The evidence shows that the veteran frequently 
travels outside of his house, including travels by car and 
public car.  He came to the most recent examination by public 
car and traveled alone.  While the June 1999 VA examination 
did recommend an attendant for the veteran when traveling and 
for occasions in his home, the more recent examination in 
January 2000 found no such need.  In addition, the June 1997 
VA examination did not show a need for aid and attendance.  
While the veteran may choose to hire a relative to help 
cleaning his house, the evidence does not demonstrate that an 
attendant is necessary.

Therefore, based upon the evidence of record which shows that 
the veteran is able to perform the activities of daily 
living, albeit with some limitations; that the veteran is 
able to travel outside the home; and that the veteran is 
capable of protecting himself from the hazards and dangers 
incident to his daily environment, the Board finds that the 
veteran is not shown to be factually in need of aid and 
attendance.  Furthermore, the Board finds that the evidence 
does not show that the veteran is bedridden.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension based on the need for 
aid and attendance are not met and the veteran's claim 
therefor is denied.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

